Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay Cabela’s Incorporated 308-255-2905 Media Contact: Joe Arterburn Cabela’s Incorporated308-255-1204 Cabela’s Inc. Announces Increased Revolving Credit Facility SIDNEY, Neb. (April 3, 2008) – Cabela's Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing and outdoor gear, today announced that pursuant to its existing credit agreement it has increased its revolving credit facility to $430 million from $325 million.The five-year credit facility, which expires June 30, 2012, is supported by a consortium of financial institutions led by U.S.
